DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, from which claims 2-19 depend, the term “the target metal(s) ions” on line 10, lack proper antecedent basis, rendering the scope fo the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit independent claim 1 from which they depend for the following reasons:
1) With respect to claim 4, the steps of grinding to a preselected size and removal of material are already required by claim 1 from which this claim depends, by making these steps optional (one of other possible steps) claim 4 is actually broader in scope than claim 1.
2) With respect to claim 10, claim 1 already requires at least partial dissolving (selective) of the target metals.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7 and 13-16 of copending Application No. 16/344532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims all within the scope of the claims of the ‘532 application since the ‘532 application allows for the treatment of electronic waste within its scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/344398 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the ‘398 application since the ‘398 application allows for the treatment of electronic waste.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 13-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104312955 A (CN’955). CN’955 teaches a  method of recycling electronic waste, in the applicant provided abstract and written opinion for example, including a preprocessing step with preprocessing means removing at least a portion of non-target material from electronic waste or grinding to a preselected particle size to give preprocessed electronic waste (example 5 and paragraph [0004]). A dissolving step including contacting the preprocessed waste with a lixiviant such that a portion of the target metal dissolves into the lixiviant to produce a pregnant solution (example 5 and paragraph [0031]). A biosorption step including contacting the pregnant solution with a microorganism such that the target metal where the pregnant solution becomes barren and the microorganism becomes metal laden (example 5, paragraph [0031]). A separating step using a separator separating the metal laden microorganism from the barren solution (centrifuging). Finally, a recovery step recovering the by showing all aspects of claims 1, 2, 4, 10, 19 and 20.
With respect to claim 3, the gold content of the treated waste is 0.04% in CN’955.
With respect to claims 5-8 the process of CN’955 includes base metals or materials which are leached grinded and sorted out.
With respect to claims 13-15 and 17, CN’955 teaches processing steps and microorganism selection meeting these claim limitations.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either of German DE 4446618 A1 (DE’618) or US 4,769,223 to Volesky et al (Volesky et al). Each of DE’618, in the machine generated English language translation paragraph [0008] for example, and Volesky et al at claim 1 for example, teach gold as the target material produced by biosorption, thereby meeting the instant product by process claim requirements of the instant claim since a product by process claim is defined by the final product produced rather than the process recited. See MPEP 2113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’618 in view of the Waste Management article by Pant et al, “Chemical and biological extraction of metals present in E waste: a hybrid technology” (Pant et al). With respect to claims 1-4, 10, 19 and 20, DE’618 teaches a method of extracting gold and other target metals from electronic waste (paragraph [0008] for example) including grinding the electronic waste to a selected size (shredding in claim 3 for example), then treating the shredded waste chemically (claims 1-3 for example), bioleaching the shredded and chemically treated waste with microorganisms and employing separation and recovery steps to recover the old or other target metals from the microorganisms, but does not specifically teach the particular chemical treatment, separation or recovery steps instantly claimed. Pant et al teaches that at the time the invention was filed, chemical leaching and treating of shredded electronic waste with a lixiviant solution including a base metal leach in a dissolving step prior to a biosorption step was known in the art (section 5, Hybrid technique) in order to reduce the processing time required for biosorption alone. With respect to the recited separation and recovery steps, since the aim of DE’618 is to recover the target metal values from the metal laden microorganisms of its method, then separation and recovery steps would be necessarily required and obvious step(s) included in the process of DE’618.  Therefore, motivation to include a chemical dissolving step as recited by Pant et al as .
With respect to claims 5-18, Pant et al teaches the microorganisms, leachants and separation and recovery limitations instantly recited (see pages 6-8 for example).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2020/0048732 (the publication of US SN 16/344398), US 2019/0292627 (the publication of US S 16/344532) and US 2020/0263275 (the publication of the instant application) are also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk